Citation Nr: 1041920	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable rating for hyperhidrosis.

3.  Entitlement to an increased rating for tinea versicolor with 
fungal infection of the feet and hands, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his August 2008 Appeal To Board Of Veterans' Appeals (VA Form 
9), the Veteran indicated that he wished to be scheduled for a 
hearing before a Veterans Law Judge to be held in Washington, 
D.C.  The requested hearing was scheduled for November 18, 2010, 
and the Veteran was provided with notice of the hearing by letter 
from the Board dated in August 2010.  

Later that month, the Veteran submitted additional correspondence 
indicating that although he originally requested a hearing to be 
held in Washington, D.C., he preferred to wait for a future visit 
by a member of the Board of Veterans' Appeals to his local RO.  
The Board finds that the Veteran's request to reschedule the 
hearing was timely and made for good cause (although he was 
entitled to one request for rescheduling without showing good 
cause under 38 C.F.R. § 20.702(c)).  As he has not been afforded 
a subsequent opportunity for a hearing before the Board, the RO 
should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in 
connection with his appeal to be held at the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


